DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10 and 12-13  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kouda et al. (US 2020/0112227 A1).
.Regarding claim 1,Kouda discloses a lawn mower (1) comprising:
a chassis supporting a plurality of wheels (5);
a cutting deck (2) supported by the chassis, the cutting deck (2) defining a cutting chamber;
a chore motor (16) electrically coupled to a battery (13), the chore motor including a housing  (motor case 22) containing a coil assembly, a rotor (55), and a drive shaft (25) extending out of the housing, the chore motor (16) attached to the cutting deck (2) so that at least a portion of the housing and the drive shaft are positioned in the cutting chamber; and
a blade (20) coupled to the drive shaft (25) and configured to rotate within the cutting chamber when the chore motor rotates the rotor (55)  and drive shaft (25).
Regarding claim 2, wherein the chore motor (16) is in communication with a motor controller (15), the motor controller being positioned adjacent the cutting deck (2) and outside the housing (22).
Regarding claim 3, wherein the chore motor (16) includes a wired connection (46) extending between the chore motor (16) and the motor controller (15), the motor controller configured to adjust a flow of electrical power between the battery (13) and the chore motor (16) to adjust an operating parameter of the chore motor.
Regarding claim 10, further comprising a spindle assembly  (19) positioned within the cutting chamber, the spindle assembly being coupled to the drive shaft (25), wherein the spindle assembly supports the blade (20) and is configured to selectively transmit torque from the drive shaft to the blade.
 Regarding claim 12, wherein the housing  (22) of the chore motor is defined by a lower housing (27) and a motor cover (26) removably coupled (adjustable space) to the lower housing, wherein at least eighty-percent of the lower housing extends below the cutting deck (2). 
Regarding claim 13, wherein the lower housing (27) is mounted to the cutting
deck with flanges (see figures 1-2) and extends entirely below the cutting deck (2) such that only the motor cover extends above a top surface of the cutting deck.
Allowable Subject Matter
Claims 14-20 are allowed over prior art of record.
Claims 4-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose electric lawn mowers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747